internal_revenue_service number info release date uilc may cc psi 1-genin-122103-02 we are responding to correspondence submitted on your behalf by cpa requesting automatic late s_corporation relief for an effective date of date based on the information provided and data furnished by the internal_revenue_service you are eligible for relief under section dollar_figure of revproc_97_48 no further action is needed on your part you should receive a notice of s_corporation acceptance from the irs within days in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two items are free and can be ordered by calling the irs also provides a website www irs gov smallbiz dedicated to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
